Case 6:20-cv-01210-GAP-GJK Document 33 Filed 10/30/20 Page 1 of 3 PageID 293




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



DAVID NDALAMBA, and STARLINE
MEDIA, INC.
           Plaintiffs,                                    Civil Action No. 6:20-CV-01210-GAP-
                                                                           GJK
        v.

ELISHA TRICE, JOMY STERLING, and
STAR STATUS GROUP
                                                                 JURY DEMAND
              Defendants.




JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

        v.

DAVID NDALAMBA and TYLER GNASS
              Counterclaim Defendants.




     VERIFIED MOTION FOR ENTRY OF CLERK’S DEFAULT AS TO TYLER GNASS

        The Counterclaim Plaintiffs, Jomy Sterling and Star Status Group (hereinafter referred to

as the “Counterclaim Plaintiffs”), by and through their undersigned counsel, hereby file this

Motion for Entry of Clerk’s Default against Counterclaim Defendant Tyler Gnass (“Mr.

Gnass”), and in support state as follows:


1.      On September 28, 2020, the Counterclaim Plaintiffs, by and through counsel, served Mr.

Gnass with a true and attested copy of the Summons and Defendants Jomy Sterling and Star Sta-


                                            Page 1 of 3
Case 6:20-cv-01210-GAP-GJK Document 33 Filed 10/30/20 Page 2 of 3 PageID 294




tus Group’s First Amended Counterclaims Against David Ndalamba and Tyler Gnass [Dkt. No.

20] (the “Counterclaims”) by certified mail, return receipt requested, delivery restricted to ad-

dressee to 39774 Manor Drive, Harrison Township, MI, 48045. [See Dkt. No. 32].

2.        Mr. Gnass was to have filed an answer or other response to the Counterclaims by October

19, 2020, but has failed to file anything with this Court.

3.        It has been more than twenty-one (21) days since Mr. Gnass was served with the Coun-

terclaims.

4.        Federal Rule of Civil Procedure 55(a) provides that a clerk must enter a party’s default

when a party against whom a judgment for affirmative relief is sought has failed to plead or oth-

erwise defend.

5.        As of the date of this Motion, Mr. Gnass has failed to answer or respond to the Counter-

claims.

          WHEREFORE, the Counterclaim Plaintiffs, Jomy Sterling and Star Status Group, re-

spectfully move for an entry of Clerk’s Default against the Counterclaim Defendant Tyler Gnass,

and any other relief this Court deems just and proper.


DATED: October 30, 2020                             Respectfully submitted

                                                    Jomy Sterling AND
                                                    Star Status Group
                                                    By Their Attorney,
                                                    /s/ Shaun P. Keough
                                                    Shaun P. Keough (Trial Counsel)
                                                    Florida Bar # 1000985
                                                    PARKER KEOUGH LLP
                                                    3505 Lake Lynda Dr. Suite 200
                                                    Orlando, FL 32817
                                                    Tel.: (321) 262-1146
                                                    Fax.: (617) 963-8315
                                                    E-mail: skeough@parkerkeough.com




                                              Page 2 of 3
Case 6:20-cv-01210-GAP-GJK Document 33 Filed 10/30/20 Page 3 of 3 PageID 295




             VERIFICATION BY DECLARATION UNDER 28 U.S.C. § 1746
       I declare under penalty of perjury that the foregoing is true and correct. Executed on Oc-

tober 30, 2020.


                                                            /s/ Shaun P. Keough           `
                                                              Shaun P. Keough


                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed

with the Court using the Court’s ECF System which will electronically serve a copy on Au-

gust 27, 2020 on all counsel of record and that Tyler Gnass will be served by first-class mail

to 39774 Manor Drive, Harrison Township, MI 48045.


                                                  BY: /s/ Shaun P. Keough
                                                  Shaun P. Keough (Trial Counsel)
                                                  Florida Bar # 1000985
                                                  PARKER KEOUGH LLP
                                                  3505 Lake Lynda Dr. Suite 200
                                                  Orlando, FL 32817
                                                  Tel.: (321) 262-1146
                                                  Fax.: (617) 963-8315
                                                  E-mail: skeough@parkerkeough.com




                                           Page 3 of 3
